Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 3-5, the applicant asserts that ““Claim 1 is allowable over Jung because Jung fails to teach all features of claim 1. Specifically, Jung fails to teach at least “signaling, to a wireless device, an indication of a Time Division Duplexing, TDD, subframe set to use, where the TDD subframe set specifies subframe selection for legacy transmissions and short Transmit Time Interval, sTTI, transmissions.”” Examine respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).


As indicated the fig. 4, par. 46, 56-58, 133-136 of JUNG discloses a frame with the normal UL/DL subframes and U ULL/ D ULL ultra low latency or short TTI. The normal UL/DL subframes is corresponding to the current LTE TDD system standard of a frame as indicated by par. 45 and fig. 1, which in a broader term would consider as legacy and the transmission based on the normal UL/DL subframes would consider as legacy transmission and the grant for the normal UL/DL subframes would consider as a legacy grant comprises scheduling a subframe-based transmission. The modification as indicated by fig. 4, par. 56-58, 133-136 of JUNG to include the ultra low latency or short TTI in the frame with the normal UL/DL subframes would indicating a new frame with the normal or legacy subframe and D ULL/ U ULL or short TTI subframe. JUNG alone, given the broadest reasonable interpretation would teach “signaling, to a wireless device, an indication of a Time Division Duplexing, TDD, subframe set to use, where the TDD subframe set specifies subframe selection for legacy transmissions and short Transmit Time Interval, sTTI, transmissions.”
However, as indicated in the office the examiner provides explicit teaching of the short TTI for the new device and legacy transmission for legacy device in frame 
The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 15, 19-32, 34, 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20160020891) in view of KIM et al. (US 20180359068 as supported by provisional application 62264307 filed on 12/07/2015).

Regarding claim 1, 15, JUNG et al. (US 20160020891) teaches a method of operation of a network node in a cellular communications network (fig. 5, 6, par. 65, 69-72), comprising: 
signaling, to a wireless device, an indication of a Time Division Duplexing, TDD, subframe set to use (fig. 4, 6, par. 56-58, 154, 203-208, 214-221, indicating the ULL mode, which operating the TDD as indicated by par. 72, and based on radio resource control signaling received from the eNB as in par. 101, 192), where the TDD subframe set specifies subframe selection for normal transmissions and short Transmit Time Interval, sTTI, transmissions (fig. 4, par. 46, 56-58, 133-136, ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) and low-latency operation is applicable when a new low latency operation mode is employed in a legacy LTE carrier), where a normal grant comprises a grant scheduling a subframe-based transmission (fig. 4, par. 44, 45, 58, receive an UL scheduling grant on slot n for an UL transmission on slot n+1 for a normal slot, normal transmission mode).
However, JUNG does not explicitly teaches wherein the normal transmission mode indicating legacy transmissions and legacy grant.
(par. 164, 215, 224, 265, UL grant transmitted in a legacy PDCCH region to schedule the uplink subframe transmission).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of JUNG to provide coexist with legacy user terminal. 
The motivation would have been to provide scalability to the system when upgrade or expand. 

Regarding claim 2, JUNG et al. (US 20160020891) teaches the method of claim 1 wherein the TDD subframe set is one of a plurality of predefined TDD subframe sets defined for a TDD downlink/uplink configuration configured for a respective cell (fig. 4, 6, par. 154, 203-208, TDD subframe sets with ultra-low latency (ULL) traffic with normal traffic of different configurations (fig. 1)).

Regarding claim 3, JUNG et al. (US 20160020891) teaches the method of claim 2 wherein the plurality of predefined TDD subframe sets specify sequences of subframes of a plurality of TDD subframe types, the plurality of TDD subframe types comprising a downlink subframe type, an uplink subframe type, a special subframe type, and one or more additional subframe types defined for sTTI transmissions (fig. 1, 2, 4, par. 36, 210 normal slot downlink (D), 220 normal slot uplink (U)), 230, special slot (U, D), 240 special slot (D, U), and a TTI shorter than one slot (fig. 4, par. 46, 58)).

Regarding claim 4, JUNG et al. (US 20160020891) teaches the method of claim 3 wherein each additional subframe type of the one or more additional subframe types has a fixed sTTI pattern defined for the additional subframe type, the fixed sTTI pattern comprising one or more downlink sTTIs and one or more uplink sTTIs (fig. 4, par. 46, 58, D ULL and U ULL).

Regarding claim 5, JUNG et al. (US 20160020891) teaches the method of claim 4 wherein the fixed sTTI pattern defined for at least one of the one or more additional subframe types comprises a gap (par. 59, GP for the UL/DL switching).

Regarding claim 6, JUNG et al. (US 20160020891) teaches the method of claim 1 wherein the indication of the TDD subframe set to use is valid for a radio frame or longer (fig. 3, par. 27, 98, the configuration is for a radio frame to use until switching).

Regarding claim 7, JUNG et al. (US 20160020891) teaches the method of claim 1 wherein the TDD subframe set to use replaces a previously configured TDD subframe set to use (fig. 3, par. 44, switching from one configuration to the next, which including the ULL configuration (fig. 4, par. 58)).

Regarding claim 9, JUNG teaches the method of claim 1 wherein signaling the indication of the TDD subframe set comprises signaling the indication of the TDD subframe set in an sTTI grant (par. 41, 55, 206, 207, UL scheduling grant in ULL mode).

Regarding claim 10, JUNG et al. (US 20160020891) teaches the method of claim 1 wherein the TDD subframe set corresponds to a specific sequence of sTTIs within a corresponding plurality of TDD subframes (fig. 4, par. 58, 5 10 .mu.s DL ULL sub-slots 422 in a 50 .mu.s normal mode slot 420 and 5 10 .mu.s UL ULL sub-slots 422 in a 50 .mu.s normal mode slot).

Regarding claim 11, JUNG et al. (US 20160020891) teaches the method of any claim 1 further comprising determining the TDD subframe set to use based on at least one criterion from the group of: a ratio of normal wireless devices and sTTI wireless devices and a ratio of downlink and uplink traffic of normal wireless devices (par. 26, 34, 44, TDD UL/DL configuration to accommodate various UL/DL traffic ratios).
However, JUNG does not explicitly teaches wherein the normal wireless devices are legacy wireless devices.
But, KIM et al. (US 20180359068) in a similar or same field of endeavor teaches wherein the normal wireless devices are legacy wireless devices (par. 164, 215, 224, 265, UL grant transmitted in a legacy PDCCH region to schedule the uplink subframe transmission).


The motivation would have been to provide scalability to the system when upgrade or expand. 


Regarding claim 19, 39, JUNG et al. (US 20160020891) teaches a method of operation of a wireless device in a cellular communications network, comprising: 
receiving, from a network node, an indication of a Time Division Duplexing, TDD, subframe set to use (fig. 4, 6, par. 56-58, 154, 203-208, 214-221, indicating the ULL mode, which operating the TDD as indicated by par. 72, and based on radio resource control signaling received from the eNB as in par. 101, 192), where the TDD subframe set specifies subframe selection for normal transmissions and short Transmit Time Interval, sTTI, transmissions (fig. 4, par. 46, 56-58, 133-136, ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) and low-latency operation is applicable when a new low latency operation mode is employed in a legacy LTE carrier, ); and 
determining at least one parameter comprising a search space for normal grants, a search space for sTTI grants, sTTI uplink transmission timing, and/or downlink Hybrid Automatic Repeat Request, HARQ, timing (given BRI with “at least one parameter”, fig. 4, 6, par. 56-58, ULL operation mode with shorter TTI, HARQ and UL scheduling timing, par. 203-208, grants; par.  214-221, HARQ), where a normal (fig. 4, par. 44, 45, 58, receive an UL scheduling grant on slot n for an UL transmission on slot n+1 for a normal slot, normal transmission mode would indicating the legacy transmission mode and the UL grant for normal transmission would consider as legacy grant).
However, JUNG does not explicitly teaches wherein the normal transmission mode indicating legacy transmissions and legacy grant.
But, KIM et al. (US 20180359068) in a similar or same field of endeavor teaches herein the normal transmission mode indicating legacy transmissions and legacy grant (par. 164, 215, 224, 265, UL grant transmitted in a legacy PDCCH region to schedule the uplink subframe transmission).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of JUNG to provide coexist with legacy user terminal. 
The motivation would have been to provide scalability to the system when upgrade or expand. 

Regarding claim 20, JUNG teaches the method of claim 19 wherein the indication of the TDD subframe set to use is a TDD subframe set identifier (par. 56-59, 203-208), and determining the at least one parameter comprises: 
combining the TDD subframe set identifier and a TDD downlink/uplink configuration identifier for a used TDD downlink/uplink configuration for a respective cell to thereby obtain a row index in a table of TDD subframe sets for the used TDD (par. 34, 56-59, 203-208, receiving the configuration and further receiving transmission grant and data to determine the scheduling transmission and harq-ack); and 
setting the sTTI uplink transmission timing and the downlink HARQ timing based on the row index (par. 34, 56-59, 203-208, receiving the configuration and further receiving transmission grant in time slot n and performing scheduled transmission in time slot m and receiving data in slot n and sending HARQ in slot n+2).

Regarding claim 21, JUNG teaches the method of claim 19 wherein the at least one parameter comprises a search space for normal grants and a search space for sTTI grants (par. 53, 54, 55, UL scheduling grant for normal slot and UL scheduling grant for reduce UL region).
However, JUNG does not explicitly teaches wherein the normal transmission mode indicating legacy transmissions and legacy grant.
But, KIM et al. (US 20180359068) in a similar or same field of endeavor teaches herein the normal transmission mode indicating legacy transmissions and legacy grant (par. 164, 215, 224, 265, UL grant transmitted in a legacy PDCCH region to schedule the uplink subframe transmission).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of JUNG to provide coexist with legacy user terminal. 


Regarding claim 22, JUNG teaches the method of claim 21 further comprising monitoring the search space for normal grants and the search space for sTTI grants (par. 53, 54, 55, 58, UL scheduling grant for normal slot and UL scheduling grant for reduce UL region).
However, JUNG does not explicitly teaches wherein the normal transmission mode indicating legacy transmissions and legacy grant.
But, KIM et al. (US 20180359068) in a similar or same field of endeavor teaches herein the normal transmission mode indicating legacy transmissions and legacy grant (par. 164, 215, 224, 265, UL grant transmitted in a legacy PDCCH region to schedule the uplink subframe transmission).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of JUNG to provide coexist with legacy user terminal. 
The motivation would have been to provide scalability to the system when upgrade or expand. 

Regarding claim 23, JUNG teaches the method of claim 19 wherein the at least one parameter comprises sTTI uplink transmission timing (fig. 4, 6, par. 56-58, ULL operation mode with shorter TTI, HARQ and UL scheduling timing, par. 203-208, grants; par.  214-221, HARQ).

Regarding claim 24, JUNG teaches the method of claim 23 further comprising performing an sTTI uplink transmission in accordance with the sTTI uplink transmission timing (fig. 4, 6, par. 56-58, ULL operation mode with shorter TTI, HARQ and UL scheduling timing, par. 203-208, grants; par.  214-221, HARQ).

Regarding claim 25, JUNG teaches the method of claim 19 wherein the at least one parameter comprises downlink HARQ timing (fig. 4, 6, par. 56-58, ULL operation mode with shorter TTI, HARQ and UL scheduling timing, par. 203-208, grants; par.  214-221, HARQ for DL or UL).

Regarding claim 26, JUNG teaches the method of claim 25 further comprising performing a downlink HARQ feedback transmission in accordance with the downlink HARQ timing (par.  214-221, HARQ for DL or UL transmission).

Regarding claim 27, JUNG teaches the method of claim 19 wherein the TDD subframe set is one of a plurality of predefined TDD subframe sets defined for a TDD downlink/uplink configuration configured for a respective cell (fig. 4, 6, par. 154, 203-208, TDD subframe sets with ultra-low latency (ULL) traffic with normal traffic of different configurations (fig. 1)).

Regarding claim 28, JUNG teaches the method of claim 27 wherein the plurality of predefined TDD subframe sets specify sequences of subframes of a plurality of TDD (fig. 1, 2, 4, par. 36, 210 normal slot downlink (D), 220 normal slot uplink (U)), 230, special slot (U, D), 240 special slot (D, U), and a TTI shorter than one slot (fig. 4, par. 46, 58)).

Regarding claim 29, JUNG teaches the method of claim 28 wherein each additional subframe type of the one or more additional subframe types has a fixed sTTI pattern defined for the additional subframe type, the fixed sTTI pattern comprising one or more downlink sTTIs and one or more uplink sTTIs (fig. 4, par. 46, 58, D ULL and U ULL).

Regarding claim 30, JUNG teaches the method of claim 29 wherein the fixed sTTI pattern defined for at least one of the one or more additional subframe types comprises a gap (par. 59, GP for the UL/DL switching).

Regarding claim 31, JUNG teaches the method of any one of claims 19 to 30 claim 19 wherein the indication of the TDD subframe set to use is valid for a radio frame or longer (fig. 3, par. 27, 98, the configuration is for a radio frame to use until switching).

Regarding claim 32, JUNG teaches the method of claim 19 wherein the TDD subframe set to use replaces a previously configured TDD subframe set to use (fig. 3, par. 44, switching from one configuration to the next, which including the ULL configuration (fig. 4, par. 58)).

Regarding claim 34, JUNG teaches the method of claim 19 wherein receiving the indication of the TDD subframe set comprises receiving the indication of the TDD subframe set in an sTTI grant (par. 41, 55, 206, 207, UL scheduling grant in ULL mode).

Regarding claim 35, JUNG teaches the method of claim 19 wherein the TDD subframe set corresponds to a unique sequence of sTTIs within a corresponding plurality of TDD subframes (fig. 4, par. 58, 5 10 .mu.s DL ULL sub-slots 422 in a 50 .mu.s normal mode slot 420 and 5 10 .mu.s UL ULL sub-slots 422 in a 50 .mu.s normal mode slot).

Claims 8, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20160020891)  and KIM et al. (US 20180359068 as supported by provisional application 62264307 filed on 12/07/2015) as applied to claim 1, 19 above, and further in view of INGALE et al. (US 20150250017).

Regarding claim 8, JUNG does not explicitly teach the method of claim 1 wherein signaling the indication of the TDD subframe set comprises signaling the indication of the TDD subframe set in a first subframe of a radio frame.
(par. 30, 57, subframe information signaled in subframe 0).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by INGALE in the system of JUNG and KIM to signal in first subframe. 
The motivation would have been to conform with the subframe configuration and utilization the configuration at the start. 

Regarding claim 33, JUNG does not explicitly teach the method of claim 19 wherein receiving the indication of the TDD subframe set comprises receiving the indication of the TDD subframe set in a first subframe of a radio frame. 
But, INGALE et al. (US 20150250017) in a similar or same field of endeavor teaches wherein receiving the indication of the TDD subframe set comprises receiving the indication of the TDD subframe set in a first subframe of a radio frame (par. 30, 57, subframe information signaled in subframe 0).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by INGALE in the system of JUNG and KIM to signal in first subframe. 
The motivation would have been to conform with the subframe configuration and utilization the configuration at the start. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/26/2021